Fifth Court of Appeals                                           FILED IN
                                                                                            5th COURT OF APPEALS
                                                                                                 DALLAS, TEXAS
                                                                                            05/21/2018 1:10:41 PM
                                                                                                   LISA MATZ
                                                                                                     Clerk
                               NOTIFICATION OF LATE RECORD

 &RXUWRI$SSHDOV1RLINQRZQ 05-18-00361-CR

 7ULDO&RXUW1R	6W\OH 2017CR6735A, State of Texas v. Stanyelle M. Miles-McCloud



 ,DPWKHRIILFLDOreporterUHVSRQVLEOHIRUSUHSDULQJWKHUHSRUWHU¶VUHFRUGLQWKHDERYHreferencedappeal.
 7KHDSSUR[LPDWHGDWHRIWULDOZDV_______________
                                       Wed., 01/17/18 - Mon., 01/22/18
 7KHUHFRUGZDVRULJLQDOO\GXH Mon., 05/21/18
 ,DQWLFLSDWHWKHOHQJWKRIWKHUHFRUGWREH 1,100 pgs

 ,DPXQDEOHWR ILOHWKHUHFRUGE\WKHGDWHVXFKUHFRUGLV GXHEHFDXVH>FKHFNRQH@